Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed 05/03/2022.
Claims 1 - 20 are pending and have been examined.
Claims 1 - 20 are rejected.

Response to Arguments
Applicant’s arguments with respect to claim(s) below have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues, for the independent claims, that “storing a taxonomy of classification models” is not taught because the cited references do not teach classification models.
Howver, Examiner respectfully argues that classification models are taught by both references.
Moskwinski teaches classification techniques based on elements of record taxonomy (Moskwinski [0004]). The techniques described using tagged information is one example of a classification model. Looking into figure 4 of Moskwinski, one can see various classification units and templates. Paragraph 0005 describes that there is a library of classification templates that includes tags and classification units (Moskwinski [0005]). It further describes that each classification unit comprises a classification method. Id. Lastly, Moskwinski discloses that classification method includes classification algorithms. Examiner submits that classification models are clearly taught by Moskwinski illustrated as library of classification templates that include classification method and tags as one example (Moskwinski [0055; 0099]).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 and 10/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moskwinski et al. (US 20180129729; “Moskwinski” hereinafter) and further in view of Kim et al. (US 20090292677; “Kim” hereinafter).
As per claim 1, Moskwinski discloses A system, comprising: one or more processors; and non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors (Moskwinski [0096]), cause the one or more processors to perform operations comprising: 
storing a taxonomy of classification models (Moskwinski [0004: “A record and/or area or region may be classified and tagged with one or more elements of record taxonomy.”]; [0005: “wherein a classification unit comprises (i) an area or region of the electronic record and (ii) a classification method; matching the electronic record with a first classification template of the library of classification templates”]), the classification models each configured to receive documents and determine a classification of individual ones of the documents (Moskwinski [0004: “Beneficially, the records classified and tagged using the systems and methods provided herein may thereafter be retrieved based on user activities and/or record activities, which may provide more contextual relevance than, for example, search keywords.”]; [0055: “The classification method can use natural language processing (NLP) classification methods and/or algorithms.”]), 
each of the classification models trained based at least in part on a document dataset indicated to be in class from user input data (Moskwinski [0081: “The system can monitor when users of the system manually tag electronic records. Such manual tagging data can be used to train the system.” Describing manual tagging as model training.]; [0081: “The training data and classification models described herein can evolve over time and increase in accuracy with repeated classification iterations.”]), 
the documents comprising patents and patent applications, wherein the classification models differ from the documents that the classicization models are configured to receive and analyze (Moskwinski [0084: Describes documents as “legal documents” similar to patents.]; [0099: “The algorithm can, for example, classify one or more electronic records via one or more classification methods described herein, tag electronic tags, define and/or receive definitions for classification templates, define and/or receive definitions for classification units, compute classification formulas, determine unit proximity scores, determine template proximity scores, compare predetermined threshold scores, create, navigate, and/or expand a graph database, determine proximity relationships between tags, classification templates, and classification units, determine training material, train a record management system for automatic classification and tagging, expire training material after an expiration date, and otherwise operate a record management system, among other operations.”]); 
generating a user interface configured to accept user input representing a search query, the search query including keywords from the user input (Moskwinski [0004: “Beneficially, the records classified and tagged using the systems and methods provided herein may thereafter be retrieved based on user activities and/or record activities, which may provide more contextual relevance than, for example, search keywords.”]; [0045: “A tag may be used to search and filter electronic records.”]);
determining, utilizing the keywords, a portion of the classification models that is associated with the search query (Moskwinski [0045: “A tag may be used to identify a group of records. A tag may be used to classify an electronic record.”]; [0045: “A tag may be used to search and filter electronic records.”]; [0046: “A plurality of classification templates can correspond to the same tag and/or same group of tags.”]); 
and causing display, via the user interface, of search results for the search query (Moskwinski [0050: “The graphical user interface may display a page, a plurality of pages, or other sub-unit of the electronic record to a user.” 0004: “Beneficially, the records classified and tagged using the systems and methods provided herein may thereafter be retrieved based on user activities and/or record activities, which may provide more contextual relevance than, for example, search keywords.”]), 
[the search results including an indication of a portion of the taxonomy associated with the portion of the classification models, the search results also indicating a classification model of the classification models determined to be most related to the search query] (Moskwinski [0055: Disclosing various classification methods with differing algorithms similar to models.]). 
Moskwinski does not explicitly teach, however, Kim in an analogous art teaches: 
the search results including an indication of a portion of the taxonomy associated with the portion of the classification models, the search results also indicating a classification model of the classification models determined to be most related to the search query (Kim [0044: “In embodiments, the keyword exploration facility 112 may allow users to visualize all the available keyword data, and then visually organize keywords into keyword groups (a grouping of semantically related keywords) in a tree-like hierarchy of unlimited depth.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the displaying of category and hierarchical information module of Kim into data result producing module of Moskwinski to produce an expected result of displaying category/class hierarchical information to a user along with search results. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with insightful information to end users (Kim [0024]).

As per claim 2, rejection for claim 1 is incorporated and further Moskwinski in view of Kim discloses The system of claim 1, wherein the classification model comprises a first classification model, and the operations further comprise: storing, in association with individual ones of the classification models, reference keywords representing how the individual ones of the classification models have been trained to determine classification (Moskwinski [0045: “A tag can be a text string. A tag can be a numerical value. A tag can be a keyword and/or phrase.”]); 
determining a similarity value between the keywords associated with the search query and the reference key words (Moskwinski [0072: “In some instances, a proximity relationship between a classification template and a classification unit can be quantified, such as a proximity relationship score, and be compared against a threshold score required for an electronic record to be accepted as classified by the unit.”]); 
determining the first classification model that is most related to the search query based at least in part on the similarity value; determining a tier of the taxonomy associated with the first classification model (Moskwinski [0072: “A proximity relationship between a classification template and a classification unit can define a relevance level between the classification unit and the classification template.” Where level as described is similar to tier as claimed.]; and Kim [0044: In embodiments, the keyword exploration facility 112 may allow users to visualize all the available keyword data, and then visually organize keywords into keyword groups (a grouping of semantically related keywords) in a tree-like hierarchy of unlimited depth.” Where hierarchy includes tiers.]); 
and wherein the search results include: a second classification model associated with a second tier of the taxonomy, the second tier indicating a broader technological category than the first tier; and a third classification model associated with a third tier of the taxonomy, the third tier indicating a more specific technological category than the first tier (Moskwinski [0072: “A proximity relationship between a classification template and a classification unit can define a relevance level between the classification unit and the classification template.” Where level as described is similar to tier as claimed.]; and Kim [0044: In embodiments, the keyword exploration facility 112 may allow users to visualize all the available keyword data, and then visually organize keywords into keyword groups (a grouping of semantically related keywords) in a tree-like hierarchy of unlimited depth.” Where hierarchy includes tiers. See also figure 9 where broader and smaller scope is illustrated.]).

As per claim 3, rejection for claim 1 is incorporated and further Moskwinski discloses The system of claim 1, the operations further comprising: receiving, via the user interface, user input data indicating selection of the classification model (Moskwinski [0043: “A classification template can be created and/or defined by a user.”]); causing display of a request for sample documents for input into the classification model; receiving document data corresponding to the sample documents (Moskwinski [0081: “Beneficially, because user intent for classification is directly provided during manual tagging, each instance of manual tagging of a tag can be treated as a learning opportunity for the system to identify content classified for the tag.”]); 
determining, utilizing the classification model, a first portion of the sample documents determined to be in class; determining, utilizing the classification model, a second portion of the sample documents determined to be in class (Moskwinski [0049: The area or region 113 can be on any page or other sub-unit (e.g., chapter, section, paragraph, sentence, etc.) of the electronic record.”]); 
and causing displaying, via the user interface, of: a first indication of the first portion of the sample documents; a second indication of the second portion of the sample documents (Moskwinski [0004: “Beneficially, the records classified and tagged using the systems and methods provided herein may thereafter be retrieved based on user activities and/or record activities, which may provide more contextual relevance than, for example, search keywords.”]);
and a third indication of a confidence value that the classification model accurately determined the first portion and the second portion (Moskwinski [0072: “In some instances, a proximity relationship between a classification template and a classification unit can be quantified, such as a proximity relationship score, and be compared against a threshold score required for an electronic record to be accepted as classified by the unit.”]; [0051: “Once a shape has been drawn on the screen, user can define other properties of the classification unit, such as the method of classification or a predetermined threshold score, which will be described below.” Where users input threshold value and results from a results set is an indication of meeting at least the threshold value.]). 

As per claim 4, rejection for claim 1 is incorporated and further Moskwinski in view of Kim discloses The system of claim 1, the operations further comprising:
receiving, via the user interface, user input data indicating selection of the classification model; causing display of a request for sample documents for input into the classification model (Moskwinski [claim 16: States displaying definition. 0015 Describes definition includes classification template definition and template method.]);
receiving document data corresponding to the sample documents (Moskwinski [0081: “Such manual tagging data can be used to train the system. Beneficially, because user intent for classification is directly provided during manual tagging, each instance of manual tagging of a tag can be treated as a learning opportunity for the system to identify content classified for the tag.”]);
determining, utilizing output of the classification model indicating classification of individual ones of the sample documents, a ranking of the sample documents; and causing display of at least an indication of the sample documents in an order corresponding to the ranking (Moskwinski [0004: “Beneficially, the records classified and tagged using the systems and methods provided herein may thereafter be retrieved based on user activities and/or record activities, which may provide more contextual relevance than, for example, search keywords.” Where the retrieved documents are listed and lists inherently includes ranking.]).
Moskwinski does not explicitly teach ranking as intended, however, Kim in an analogous art teaches ranking (Kim [0145: “Within the next few years, a new `Quality Score` based system was introduced where the price paid by the advertisers per click, minimum bids, and the relative placement of advertisements (also known as ad rank) were all proportionate to relevancy.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the ranking module of Kim into data result producing module of Moskwinski to produce an expected result of displaying ranked search results. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with insightful information to end users (Kim [0024]).

As per claim 5, Moskwinski discloses A method, comprising:
storing a taxonomy of models trained to determine a classification of individual ones of documents Moskwinski [0004: “A record and/or area or region may be classified and tagged with one or more elements of record taxonomy.”]; [0005: “wherein a classification unit comprises (i) an area or region of the electronic record and (ii) a classification method; matching the electronic record with a first classification template of the library of classification templates”]), individual ones of the models trained based at least in part on a document dataset indicated to be in class at least in part from first user input data (Moskwinski [0004: “Beneficially, the records classified and tagged using the systems and methods provided herein may thereafter be retrieved based on user activities and/or record activities, which may provide more contextual relevance than, for example, search keywords.”]; [0055: “The classification method can use natural language processing (NLP) classification methods and/or algorithms.”]), wherein the classification models differ from the documents that the classicization models are configured to receive and analyze (Moskwinski [0084: Describes documents as “legal documents” similar to patents.]; [0099: “The algorithm can, for example, classify one or more electronic records via one or more classification methods described herein, tag electronic tags, define and/or receive definitions for classification templates, define and/or receive definitions for classification units, compute classification formulas, determine unit proximity scores, determine template proximity scores, compare predetermined threshold scores, create, navigate, and/or expand a graph database, determine proximity relationships between tags, classification templates, and classification units, determine training material, train a record management system for automatic classification and tagging, expire training material after an expiration date, and otherwise operate a record management system, among other operations.”]);
receiving second user input data representing a search query (Moskwinski [0004: “Beneficially, the records classified and tagged using the systems and methods provided herein may thereafter be retrieved based on user activities and/or record activities, which may provide more contextual relevance than, for example, search keywords.”]);
determining a portion of the models that are associated with the search query (Moskwinski [0045: “A tag may be used to identify a group of records. A tag may be used to classify an electronic record.”]; [0046: “A plurality of classification templates can correspond to the same tag and/or same group of tags.”]); and
causing display of search results for the search query, the search results [indicating a portion of the taxonomy] associated with the portion of the models (Moskwinski [0050: “The graphical user interface may display a page, a plurality of pages, or other sub-unit of the electronic record to a user.” 0004: “Beneficially, the records classified and tagged using the systems and methods provided herein may thereafter be retrieved based on user activities and/or record activities, which may provide more contextual relevance than, for example, search keywords.”]). 
Moskwinski does not explicitly teach, however, Kim in an analogous art teaches: 
indicating a portion of the taxonomy (Kim [0044: “In embodiments, the keyword exploration facility 112 may allow users to visualize all the available keyword data, and then visually organize keywords into keyword groups (a grouping of semantically related keywords) in a tree-like hierarchy of unlimited depth.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the displaying of category and hierarchical information module of Kim into data result producing module of Moskwinski to produce an expected result of displaying category/class hierarchical information to a user along with search results. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with insightful information to end users (Kim [0024]).

As per claim 6, rejection for claim 5 is incorporated and further Moskwinski in view of Kim discloses The method of claim 5, further comprising: storing, in association with the individual ones of the models, a reference representation of the individual ones of the models (Moskwinski [0012: “storing, in one or more databases, content of the electronic record as training material for classifying as the first tag; and learning a classification method of electronic records as the first tag from the training material.”]); 
determining a similarity value between a sample representation of the search query and the reference representation; determining a first model that is most related to the search query based at least in part on the similarity value (Moskwinski [0009: Unit proximity score and 0084 describing template proximity score.]; [0072: “In some instances, a proximity relationship between a classification template and a classification unit can be quantified, such as a proximity relationship score, and be compared against a threshold score required for an electronic record to be accepted as classified by the unit.”])); 
determining a tier of the taxonomy associated with the first model (Moskwinski [0072: “A proximity relationship between a classification template and a classification unit can define a relevance level between the classification unit and the classification template.” Where level as described is similar to tier as claimed.]; and Kim [0044: In embodiments, the keyword exploration facility 112 may allow users to visualize all the available keyword data, and then visually organize keywords into keyword groups (a grouping of semantically related keywords) in a tree-like hierarchy of unlimited depth.” Where hierarchy includes tiers.]); 
and wherein the search results include the first model and at least one of: a second model associated with a second tier of the taxonomy, the second tier indicating a broader technological category than the first tier; or a third model associated with a third tier of the taxonomy, the third tier indicating a more specific technological category than the first tier (Moskwinski [0072: “A proximity relationship between a classification template and a classification unit can define a relevance level between the classification unit and the classification template.” Where level as described is similar to tier as claimed.]; and Kim [0044: In embodiments, the keyword exploration facility 112 may allow users to visualize all the available keyword data, and then visually organize keywords into keyword groups (a grouping of semantically related keywords) in a tree-like hierarchy of unlimited depth.” Where hierarchy includes tiers. See also figure 9 where broader and smaller scope is illustrated.]).

As per claim 7, rejection for claim 5 is incorporated and further Moskwinski discloses The method of claim 5, further comprising: receiving user input data indicating selection of a model of the portion of the models; 
causing display of a request for sample documents for input into the model; receiving document data corresponding to the sample documents (Moskwinski [0081: “Beneficially, because user intent for classification is directly provided during manual tagging, each instance of manual tagging of a tag can be treated as a learning opportunity for the system to identify content classified for the tag.”]); determining, utilizing the model, a first portion of the sample documents determined to be in class; determining, utilizing the model,  a second portion of the sample documents determined to be in class (Moskwinski [0049: The area or region 113 can be on any page or other sub-unit (e.g., chapter, section, paragraph, sentence, etc.) of the electronic record.”]); 
and causing displaying of: a first indication of the first portion of the sample documents; a second indication of the second portion of the sample documents (Moskwinski [0004: “Beneficially, the records classified and tagged using the systems and methods provided herein may thereafter be retrieved based on user activities and/or record activities, which may provide more contextual relevance than, for example, search keywords.”]); and a third indication of a confidence value that the model accurately determined the first portion and the second portion (Moskwinski [0072: “In some instances, a proximity relationship between a classification template and a classification unit can be quantified, such as a proximity relationship score, and be compared against a threshold score required for an electronic record to be accepted as classified by the unit.”]; [0051: “Once a shape has been drawn on the screen, user can define other properties of the classification unit, such as the method of classification or a predetermined threshold score, which will be described below.” Where users input threshold value and results from a results set is an indication of meeting at least the threshold value.]). 

As per claim 8, rejection for claim 5 is incorporated and further Moskwinski in view of Kim discloses The method of claim 5, further comprising:
receiving user input data indicating selection of the model (Moskwinski [0043: “A classification template can be created and/or defined by a user.”]); causing display of a request for sample documents for input into the model (Moskwinski [0081: “Beneficially, because user intent for classification is directly provided during manual tagging, each instance of manual tagging of a tag can be treated as a learning opportunity for the system to identify content classified for the tag.”]);
receiving document data corresponding to the sample documents (Moskwinski [0043: “A user can be a provider of documents and/or records to the record management system. A user can be a creator of documents and/or records to the record management system.”]);
determining, utilizing output of the model indicating classification of individual ones of the sample documents, a [ranking] of the sample documents; and causing display of at least an indication of the sample documents in an order corresponding to the [ranking] (Moskwinski [0004: “Beneficially, the records classified and tagged using the systems and methods provided herein may thereafter be retrieved based on user activities and/or record activities, which may provide more contextual relevance than, for example, search keywords.” Where the retrieved documents are listed and lists inherently includes ranking.]).
Moskwinski does not explicitly teach ranking as intended, however, Kim in an analogous art teaches ranking (Kim [0145: “Within the next few years, a new `Quality Score` based system was introduced where the price paid by the advertisers per click, minimum bids, and the relative placement of advertisements (also known as ad rank) were all proportionate to relevancy.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the ranking module of Kim into data result producing module of Moskwinski to produce an expected result of displaying ranked search results. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with insightful information to end users (Kim [0024]).

As per claim 9, rejection for claim 5 is incorporated and further Moskwinski in view of Kim discloses The method of claim 5, further comprising:
storing, in association with the individual ones of the models, a reference purpose of the individual ones of the models, the reference purpose indicating by user input associated with training the individual ones of the models (Moskwinski [0081: “Such manual tagging data can be used to train the system. Beneficially, because user intent for classification is directly provided during manual tagging, each instance of manual tagging of a tag can be treated as a learning opportunity for the system to identify content classified for the tag.”]);
determining a similarity value between a sample purpose indicated in the search query and the reference purpose (Moskwinski [0072: “In some instances, a proximity relationship between a classification template and a classification unit can be quantified, such as a proximity relationship score, and be compared against a threshold score required for an electronic record to be accepted as classified by the unit.”]);
determining a model that is most related to the search query based at least in part on the similarity value; and wherein the search results indicate the model (Moskwinski [0072: “A proximity relationship between a classification template and a classification unit can define a relevance level between the classification unit and the classification template.”]; and Kim [0044: “In embodiments, the keyword exploration facility 112 may allow users to visualize all the available keyword data, and then visually organize keywords into keyword groups (a grouping of semantically related keywords.”]).

As per claim 10, rejection for claim 5 is incorporated and further Moskwinski discloses The method of claim 5, further comprising:
determining that a confidence value indicating a similarity between the portion of the models and the search query does not satisfy a threshold confidence value (Moskwinski [0056: “The minimum threshold score can be user-defined and/or pre-programmed. The unit proximity score for the classification template may be combined to determine 122 a template proximity score for the classification template.”]; [0062: “Where unit proximity scores are binary, during template processing, the score of each classification unit that has met the minimum threshold score can be added as classification vectors with 1's and the score of each classification unit that has not met the minimum threshold score can have 0's.”]); and
wherein causing display of the search results comprises causing display, based at least in part on the confidence value not satisfying the threshold confidence value (Moskwinski [0057: “In some instances, scoring based on a classification method utilizing a pattern of regular expression can be binary (e.g., 0 or 1), such that a score of 1 is determined when there is at least one match (e.g., one or more email addresses found) and a score of 0 is determined when there is no match (e.g., no email address found).”]), of an option to train a model not yet in the taxonomy (Moskwinski [0084: “Alternatively, where a scoring scheme has a maximum value other than 1, the manually tagged records can receive the proximity of the maximum value.” Where manual entry is an option provided when both threshold is and is not met.]). 

As per claim 11, rejection for claim 10 is incorporated and further Moskwinski discloses The method of claim 10, further comprising: receiving user input data indicating a classification of sample documents; 
training the model based at least in part on the user input data (Moskwinski [0081: “Beneficially, because user intent for classification is directly provided during manual tagging, each instance of manual tagging of a tag can be treated as a learning opportunity for the system to identify content classified for the tag.”]); 
determining, from the user input data, a technological category associated with the model; and causing the model to be included in the taxonomy based at least in part on the technological category (Moskwinski [claim 16: States displaying definition. 0015 Describes definition includes classification template definition and template method.]).

As per claim 12, rejection for claim 5 is incorporated and further Moskwinski in view of Kim discloses The method of claim 5, further comprising: determining a first model that is most related to the search query (Moskwinski [0045: “A tag may be used to identify a group of records. A tag may be used to classify an electronic record.”]; [0045: “A tag may be used to search and filter electronic records.”]; [0046: “A plurality of classification templates can correspond to the same tag and/or same group of tags.”]); 
determining a tier of the taxonomy associated with the first model; determining a second model that is associated with the tier; and wherein the search results include the first model and the second mode (Moskwinski [0072: “A proximity relationship between a classification template and a classification unit can define a relevance level between the classification unit and the classification template.” Where level as described is similar to tier as claimed.]; and Kim [0044: In embodiments, the keyword exploration facility 112 may allow users to visualize all the available keyword data, and then visually organize keywords into keyword groups (a grouping of semantically related keywords) in a tree-like hierarchy of unlimited depth.” Where hierarchy includes tiers.]).

Claims 13-20 are the system claims corresponding to method claims 5-12, respectively.  Moskwinski discloses a system (¶ [0096]) for executing the method of claims 5-12.  Thus, claims 13-20 are rejected under the same rationale set forth in connection the rejections of claims 5-12, respectively.

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sandhu et al. (US 20140324808) – Invention teaches tagging of patent or technical documents using methods of training and classification.
Zarosim et al. (US 201702868969) – Invention teaches training models based on similarity analysis to categorize documents.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 08/03/2022
/TAELOR KIM/Primary Examiner, Art Unit 2156